IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43985

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 738
                                               )
       Plaintiff-Respondent,                   )   Filed: October 20, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MIGUEL ANGEL HERNANDEZ,                        )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order relinquishing jurisdiction and order denying Idaho Criminal Rule 35
       motion, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Andrea W.
       Reynolds, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Miguel Angel Hernandez pleaded guilty to possession of a controlled substance,
methamphetamine, Idaho Code § 37-2732(c)(1). The district court imposed a unified seven-year
sentence, with three years determinate, suspended the sentence, and placed Hernandez on a
period of probation. Subsequently, Hernandez admitted to violating the terms of the probation,
and the district court consequently revoked probation, executed the underlying sentence, and
retained jurisdiction. Hernandez was sent to participate in the retained jurisdiction program.
After Hernandez completed his period of retained jurisdiction, the district court relinquished
jurisdiction. Hernandez filed an Idaho Criminal Rule 35 motion, which the district court denied.



                                               1
Hernandez appeals, claiming the district court erred by refusing to grant probation and by
denying his I.C.R. 35 motion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.             We hold that
Hernandez has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        Hernandez argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Hernandez’s case. The record does not indicate that
the district court abused its discretion in sentencing.
        Next, a motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Hernandez’s I.C.R. 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Hernandez’s I.C.R. 35 motion is affirmed.
        The order of the district court relinquishing jurisdiction and the order denying
Hernandez’s I.C.R. 35 motion are affirmed.




                                                  2